Citation Nr: 0528517	
Decision Date: 10/24/05    Archive Date: 11/01/05	

DOCKET NO.  95-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarvez, M.D.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions dated 
in September 1994 and August 2000 of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, that denied the benefits sought on appeal.  The 
veteran, who had active service from May 1960 to January 
1964, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review. 

A BVA decision dated in November 1997 addressed the matter of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, and affirmed the RO's 
denial.  The veteran then appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision dated in November 1999, the 
Court vacated the Board's decision and remanded the case to 
the Board for readjudication.  The Board then returned the 
case to the RO in August 2000 for additional development.  
The case was subsequently returned to the Board for further 
appellate review.  

In a decision dated in May 2000, the Board addressed both of 
the veteran's claims for service connection currently on 
appeal, and determined that new and material evidence had 
been submitted to reopen both claims that had been previously 
denied by the BVA decision dated in March 1992.  The Board 
then undertook additional development and after that 
development was accomplished, returned the case to the RO in 
October 2003 for consideration of the additional evidence.  
The case was subsequently returned to the Board after 
consideration of the additional evidence by the RO and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder was not manifested during service, 
and schizophrenia was not manifested within one year of 
separation from service.

3.  A currently diagnosed psychiatric disorder, including 
PTSD, is not shown to be causally or etiologically related to 
service.

4.  A back disorder was not manifested during service, and 
arthritis was not manifested within one year of separation 
from service.

5.  A currently diagnosed back disorder is not shown to be 
causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

2.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004). 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the 
veteran dated in September 2001 and March 2004 effectively 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and the division of responsibilities 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the VA satisfied the notification requirements of 
the VCAA by way of those letters by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertains to his claims.

The Board acknowledges that the September 2001 and March 2004 
letters were provided to the veteran after the initial 
unfavorable decisions in this case, rather than prior to the 
initial decisions as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  However, in a case involving the 
timing of the VCAA notice, the Court has held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Appropriate 
notice was provided by way of those letters and the veteran 
was afforded an opportunity to respond.  The RO subsequently 
reviewed the veteran's claims and issued Supplemental 
Statements of the Case in October 2001 and April 2005.  This 
would appear to satisfy the notification requirements of the 
VCAA.  

The Board would also note and finds significant that the 
veteran and his representative have not alleged any error and 
resultant prejudice in any possible deficiency in the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) 
("we conclude that in the section 5103(a) notice context and 
appellant generally must identify, with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain . . . had the Secretary fulfilled his notice 
obligations; further, an appellant must also assert, again 
with considerable specificity, how the lack of notice and 
evidence affected the essential fairness of the 
adjudication).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records identified 
by the veteran.  The Board also attempted to assist the 
veteran by requesting, in September 2002 and May 2003, 
additional information from the veteran's private physician, 
Dr. Fernando A. Garcia Cruz, but no additional information 
was provided despite the Board's two requests.  The veteran 
has also been afforded VA examinations to answer the medical 
question regarding the etiology of his psychiatric disability 
presented in this appeal.  While the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a back disorder, the Board finds that 
the record contains sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).

In this regard, under the VCAA and the VA's duty to assist, a 
medical examination is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease manifested during an 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran has a currently diagnosed low back disorder, the 
weight of the evidence fails to demonstrate that he suffered 
an event, injury or disease in service, nor is there any 
competent medical evidence that the currently diagnosed low 
back disorder is in any way associated with an established 
event, injury or disease in service.  As will be further 
explained below, in the absence evidence establishing that 
the veteran suffered an event, injury or disease in service, 
a current examination could do no more than speculate that a 
currently diagnosed disorder was related to service.  Under 
these circumstances, the Board believes that a VA examination 
is unnecessary.  

The Board also observes that the veteran and his 
representative have not indicated to the RO or the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide his claims.  As such, the Board finds 
that all obtainable relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

Background and Evidence

Service medical records contain no evidence of complaints, 
treatment or diagnosis of any psychiatric or back disorders.  
A Report of a Physical Examination performed in November 
1963, in connection with the veteran's separation from 
service, indicated that the psychiatric clinical evaluation, 
as well as the clinical evaluation of the spine were normal.  
On the Report of Medical History portion of the examination, 
the veteran denied nervous trouble of any sort; swollen or 
painful joints; arthritis or rheumatism; and bone, joint or 
other deformity.

A report of a VA psychiatric examination performed in March 
1964 shows the veteran reported that, during service while 
stationed in Germany, he was involved in an accident while he 
was driving an ambulance.  The veteran reported that he 
received a contusion on the lower exterior right side of the 
chest and that for several weeks; he had pains in that area.  
The veteran also reported that two soldiers riding in the 
ambulance were severely injured, with one sustaining a 
fracture of an arm and the other post-traumatic paraplegia.  
It was indicated that the veteran ignored the fate of the 
soldier with the leg paralysis as he was immediately 
evacuated from the area.  

Psychiatric examination also noted that some time before his 
discharge, he complained of a sprained back.  The psychiatric 
report noted that, since returning to civilian life, the 
veteran had continued to experience a backache, and that he 
had complaints of nervousness, tenseness, and insomnia.  On 
mental status examination, orientation was accurate and 
speech was relevant and coherent.  Hallucinatory experiences 
and delusional trends were denied.  It was noted that the 
veteran was somewhat perplexed at his present predicament as 
he knew of no conscious motivation for being nervous, tense 
and an insomniac.  The examiner indicated that there was 
probably an unconscious sense of guilt for the injury 
sustained by the two soldiers riding in the ambulance, 
especially for the soldier who had paralysis of both legs as 
a result of traumatism.  Insight, judgment and memory were 
well-preserved.  The diagnosis following the examination was 
a depressive reaction and that the degree of incapacity was 
moderate.  

A report of a VA orthopedic examination performed in March 
1964 noted that the veteran was involved in an automobile 
accident in June 1963 while stationed in Germany, sustaining 
a contusion to the right lower chest.  The veteran also 
reported that while in service, he injured his low back when 
lifting a heavy object.  The veteran had complaints of 
occasional episodes of low back pain.  On physical 
examination, there were no muscle spasms of the lumbar 
paravertebral muscles and flexibility of the lumbar spine was 
normal.  The examiner indicated that the orthopedic 
examination was essentially negative and the diagnosis 
following the examination was no orthopedic condition found.

A rating decision dated in April 1964 denied service 
connection for a depressive reaction and a back condition.

A report of a VA hospital summary shows the veteran was 
hospitalized beginning in December 1972 for a period of 129 
days.  The pertinent diagnosis following that hospitalization 
was chronic undifferentiated-type schizophrenia.  

An October 1979 statement from a service comrade relates that 
while stationed in Germany he met the veteran while he was 
assigned to the medical section as an ambulance driver.  He 
recalled that the veteran was involved in an accident while 
driving a patient in an ambulance to a hospital, and that as 
a result of the accident the patient was paralyzed from the 
waist down.  The service comrade related that following the 
accident the veteran frequently told him that he was very 
nervous and could not sleep thinking of the patient whose 
legs were paralyzed.

A statement from Jorge O. Suria Colon, M.D., relates findings 
of psychiatric evaluations performed in August, September and 
October 1982.  No reference to the veteran's period of 
service was related in the history of the present condition 
and following the evaluations, the diagnostic impressions 
were a dysthymic disorder, a borderline-type personality 
disorder and a syndrome of the low back of unknown etiology.

The veteran and his aunt presented testimony at a hearing at 
the RO in May 1980.  At that hearing, the veteran offered 
testimony concerning the circumstances surrounding the 
ambulance accident he was involved in during service.  He and 
his aunt also offered testimony concerning the psychiatric 
symptomatology he had experienced since his separation from 
service.  Testimony was also offered concerning the treatment 
the veteran had received following his separation from 
service.  

A BVA decision dated in July 1981 denied service connection 
for a psychotic reaction.  In that decision, the Board found 
that neither a neurosis nor psychosis was demonstrated in 
service.  The Board also found that a depressive reaction was 
diagnosed several months after service discharge and that a 
psychosis, specifically, schizophrenia, was first clinically 
manifested in December 1972.  

VA medical records dated between 1982 and 1985 show treatment 
primarily for psychiatric symptomatology, diagnosed as 
undifferentiated-type schizophrenia and  treatment for 
complaints referable to the veteran's lumbar spine.  A record 
dated in December 1982 shows the veteran reported a history 
of lumbosacral pain since an accident during service and a 
record dated in February 1985 again relates that the veteran 
had low back pain since 1964 while in the Army.  The 
provisional diagnosis on the February 1985 record was back 
syndrome-spondylosis and the assessment following the 
examination was low back pain, secondary to a mechanical 
process.

A BVA decision dated in December 1986 denied service 
connection for a back disorder and service connection for 
PTSD.  In that decision, the Board found that the presence of 
a back disorder was not shown in service and was not 
demonstrated by the evidence of record until many years after 
service.  The Board also found that post-traumatic stress 
disorder had not been demonstrated by the evidence of record.

VA medical records dated in 1986 and 1987 show treatment for 
various disorders, but primarily for psychiatric 
symptomatology diagnosed as schizophrenia.

The veteran presented testimony at a hearing before the RO in 
May 1988 in support of his claims for service connection for 
psychiatric and back disorders.  At that hearing, the veteran 
offered testimony concerning the accident he was involved in 
during service.  He testified that he did not receive any 
hospital treatment, but that he was seen on sick call on more 
than one occasion and he described the symptomatology he 
experienced during service.  The veteran also testified that 
he did not receive any psychiatric treatment during service.

A BVA decision dated in October 1989 denied service 
connection for an acquired psychiatric disorder, to include 
PTSD and a back disorder.  In that decision, the Board 
concluded that the evidence received since the last BVA 
decision did not establish a new factual basis for the grant 
of service connection for an acquired psychiatric disorder, 
to include PTSD, or for a back disorder.

VA medical records dated between 1988 and 1990 show treatment 
for psychiatric symptomatology and complaints associated with 
the lumbar spine.  An X-ray of the lumbar spine, dated in 
June 1989 showed narrowing of the L5 - S1 disc space, 
representing discogenic disease and spur formation at L3 to 
S1, representing degenerative joint disease of the spine.  A 
record dated in September 1989 showed the veteran reported he 
suffered a back injury 26 years ago during service and that 
he has experienced chronic low back since that date.  The 
pertinent diagnosis on that record was post-traumatic chronic 
low back pain.  A record dated in January 1990 contained an 
impression of herniated nucleus pulposus at L3-L4 level. 

A statement dated in May 1991 from an individual who reports 
he knew the veteran from early childhood attested to the 
veteran's changed behavior following service.  

A statement from a VA physician dated in April 1991 relates 
that the veteran had been treated at a VA Medical Center from 
1966 until the date of the statement for disabilities which 
included degenerative spondylosis and chronic low back pain 
(trauma 26 years ago).  

The veteran presented testimony at a hearing before the BVA 
at the RO in May 1991 in support of his claims for service 
connection for psychiatric and back disorders.  At that 
hearing, the veteran testified that he had no psychiatric 
treatment prior to service and that he developed a nervous 
condition as a result of an accident he sustained during 
service.  The veteran offered additional testimony concerning 
the circumstances surrounding the accident he sustained 
during service. 

A BVA decision dated in March 1992 continued the denial of 
service connection for psychiatric and back disorders.  That 
decision found that the evidence received since the October 
1989 BVA decision did not include any new and/or relevant 
facts which would justify reopening the previously 
adjudicated claims nor lend itself to a reasonable 
possibility that, on the current record, service connection 
could be granted for psychiatric or back disorders.

A statement from the veteran dated in September 1992 shows 
the veteran related that he sustained an injury to his back 
when he lost control of a vehicle while driving to a 
battalion aid station during heavy rains and fell down a 
cliff.  He related that there were two other soldiers in the 
ambulance, and that he and the other soldiers were taken to 
the hospital.  The veteran stated that he was not seriously 
injured and provided pain medication, and that one of the 
other soldiers died and the other was paralyzed.  The veteran 
went on to explain that two weeks following the accident he 
began having nightmares and began worrying that he was 
responsible for the death of a soldier and for the injury of 
the other.  

VA medical records dated in 1992 and 1993 show treatment for 
various disabilities, but were primarily for psychiatric 
symptomatology. 

An October 1993 statement from the United States Army & Joint 
Services Environmental Support Group (ESG) reported that the 
U.S. Army Crime Record Center had no record of a vehicle 
accident referred to by the veteran as occurring in Germany 
in 1963 that resulted in the serious injuries of two other 
individuals.  

A report of a VA psychiatric examination performed in April 
1994 performed by a Board of two psychiatrists reflects that 
a review of the veteran's medical records identified 
absolutely no evidence of treatment or hospitalizations for a 
diagnosis of post-traumatic stress disorder.  It was noted 
that the veteran had been admitted to the psychiatry service 
with a diagnosis of schizophrenia and had been followed as an 
outpatient at the mental hygiene clinic for a number of years 
with the same diagnosis.  It was noted that the veteran did 
not participate in combat, but that he felt guilty for the 
fact that he was a driver in ambulance in Germany in which 
two fellow soldiers were injured.  Following the examination, 
the diagnosis was a schizophrenic disorder with very strong 
schizo-affective features, depressed.  The two examiners did 
not find that the veteran met the criteria to establish a 
diagnosis of post-traumatic stress disorder. 

At a hearing before the RO in October 1995 Dr. Jose A. 
Juarvez offered testimony in support of the veteran's claim 
for service connection for a psychiatric disorder.  
Dr. Juarvez testified that he believed that the veteran met 
the criteria for a diagnosis of PTSD in 1964 when he was 
initially examined by the VA.  He also essentially testified 
that the diagnosis rendered by the board of two psychiatrists 
following the April 1994 VA examination was incorrect and 
that the veteran actually had PTSD.  He explained that the 
evaluations performed in March 1964 and April 1994 were 
essentially the same, except for the hallucinations described 
at the time of the 1994 evaluation.  The veteran's 
representative suggested that the case be again reviewed by 
the board of two psychiatrists taking into consideration Dr. 
Juarvez' opinion and the transcript of the hearing.  Dr. 
Juarvez interjected that had the veteran been schizophrenic, 
it would be very difficult for him not to have been 
hospitalized once in over 30 years.  

As requested by the veteran's representative, the veteran's 
claims file was re-reviewed in September 1996 by the 
physicians who performed the April 1994 VA examination.  
Those physicians indicated that the veteran only met two 
criteria for a diagnosis of PTSD, specifically recollections 
he reported as having and nightmares of the event that he 
described as traumatic, specifically the accident in Germany.  
They stated that this did not make a diagnosis of PTSD.  

The physicians further observed that ever since the veteran's 
first psychiatric hospitalization in 1972, the principal 
symptomatology that had been observed by other psychiatrists 
who had attended the veteran as an inpatient and also in 
outpatient clinics had been of a psychosis.  They referred to 
social isolation, auditory and visual hallucinations, 
referential and paranoid ideas, bouts of aggressiveness and 
affective inappropriateness and flattening [of affect] which 
the indicated was one of the principal diagnostic 
considerations and diagnosis of schizophrenia.  The 
physicians observed that all of the psychiatrists that had 
intervened with the veteran could not all be wrong when they 
established this diagnosis, more so when the veteran had been 
treated with strong antipsychotic agents to remain control of 
his behavior.  They concluded that the final diagnosis was 
still of schizophrenia, and that the accident in Germany was 
not written under Axis IV as the reason for the veteran's 
symptoms because it was not considered to be so.  

A BVA decision dated in November 1997 continued the denial of 
service connection for a psychiatric disorder, claimed as 
PTSD on the basis that new and material evidence had not been 
submitted to reopen the previously denied claim.  

In a Memorandum Decision dated in November 1999, the Court 
vacated and remanded the Board's decision essentially on the 
basis that the Board had applied  an incorrect standard in 
examining whether new and material evidence had been 
submitted to reopen the previously denied claim.

VA outpatient treatment records dated in 1999 reflect 
continuing treatment for psychiatric and back symptomatology.  
A record dated in September 1999 indicated that the veteran 
had degenerative disc disease of the lumbar spine at L4-L5 
and L5 - S1, and degenerative joint disease of the lumbar 
spine.  A record dated in November 1999 reflected that the 
veteran was being followed for disorders which included 
undifferentiated-type schizophrenia, and atypical depressive 
disorder and lumbar disc degeneration.

A December 1999 statement from Dr. Fernando A. Garcia Cruz 
was translated by the RO in a November 2000 Statement of the 
Case.  The RO indicated that the physician stated that the 
veteran had a history of medical treatment for a back 
condition due to an accident while in service in 1963 while 
assigned to Germany.  It was indicated that the physician 
further stated that the veteran was on treatment for his back 
condition which he suffers probably since 1963.  

Additional VA medical records dated in 1999 and VA medical 
records dated in 2000 show treatment for various disorders, 
including psychiatric and lumbar spine symptomatology.

A BVA decision dated in May 2002 determined that new and 
material evidence had been submitted to reopen the previously 
denied claims for service connection for a psychiatric 
disorder, including PTSD, and for a back disorder based on 
the submission of new and material evidence since the Board's 
March 1992 decision.

A report of a VA psychiatric examination performed in 
September 2002 reflects that the veteran's claims file was 
thoroughly reviewed before the examination.  In reviewing the 
records, the physician indicated that the veteran had been in 
psychiatric treatment since 30 years ago when he was 
hospitalized at the VA Medical Center in 1972 with a 
diagnosis of schizophrenia.  It was noted that the veteran 
had a past history of several psychiatric hospitalizations, 
but that his last hospitalization was approximately 15 years 
ago.  It was further noted that the veteran had been referred 
to a PTSD clinic about 8 months ago and was presently in 
treatment in that clinic.  

The examiner reviewed the VA's psychiatric report dated in 
March 1964 that diagnosed the veteran with a depressive 
reaction, including the history of the automobile accident 
related at that time.  When asked about traumatic 
experiences, the veteran again related the accident in which 
he was driving an ambulance, lost control, and crashed.  He 
reported that he sustained several bruises and did not 
require hospitalization, but indicated that the soldiers with 
him were severely wounded.  He informed the examiner that he 
was later notified that the two soldiers died because of the 
accident.  Following the review of all available records and 
an examination of the veteran, it was the examiner's 
conclusion that the veteran's mental disorder did not meet 
the DSM-IV criteria to establish a diagnosis of PTSD.  

The examiner explained that the veteran was not able to 
specify and describe in detail a severe and horribly 
traumatic incident or experience in service.  It was noted 
that the veteran was never in a combat situation and he was 
not observed to become anxious, distressed or depressed when 
he was expressing his experiences in Germany.  He did not 
report feelings of intense fear, helplessness, or horror at 
the time when he was experiencing events in service.  There 
was no evidence in the veteran's clinical picture of 
avoidance of a stimuli associated with the trauma and that 
his memories about his experiences in the Army were not 
intrusive, persistent and distressing thoughts interfering 
with daily function.  



Since the examiner was unable to identify a definite extreme 
traumatic stressor, he was unable to establish a link between 
the stressor and the signs and symptoms of the veteran's 
mental disorder.  The diagnosis following the examination was 
undifferentiated-type schizophrenia and it was the examiner's 
opinion that the veteran's clinical history and mental status 
examination met the diagnostic criteria to establish a 
diagnosis of schizophrenia.  The examiner also stated that it 
was his opinion that the depressive reaction noted on the VA 
psychiatric examination in March 1964, less than two months 
following the veteran's separation from service, was unlikely 
to be an early manifestation of the psychosis further 
diagnosed in 1972.

In September 2002 and May 2003, the BVA contacted Dr. Garcia 
Cruz.  In those letters, the Board noted that the evidence 
indicated that he had provided a medical opinion dated in 
December 1999 regarding the veteran's current back 
disability, finding his current back disability to have 
resulted from an accident during service.  Dr. Garcia Cruz 
was requested to support his opinion with specific medical 
findings as opposed to a mere recitation of the veteran's own 
reported history.  Those letters reflect that Dr. Garcia Cruz 
was provided with service medical records dated in November 
1963, as well as the reports of VA medical examinations 
performed in March 1964 and a copy of his December 1999 
statement.  No response to the Board's request for additional 
information was received. 

In April 2004, the veteran submitted private medical records 
consisting of radiographic reports of the lumbar spine 
performed in March 2003 and April 2004.  Those radiographic 
reports documented the presence of various diagnosed 
disorders of the lumbar spine, including severe spondylosis, 
degenerative disc disease and osteoarthritis.  

Additional VA medical records dated between 2001 and 2005 are 
associated with the claims file.  A record dated in February 
2005 shows the veteran still had flashbacks and nightmares 
and the assessment was PTSD.  



Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
psychosis and arthritis, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the veteran' claim for service connection for 
PTSD, service connection for PTSD requires a medical 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful events actually occurred; and 
a link, as established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines that the veteran did not 
engage in combat with the enemy or that the veteran engaged 
in combat with the enemy, but the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

Psychiatric Disorder, including PTSD

Based on this record, the Board finds that service connection 
for a psychiatric disorder, including PTSD, is not warranted.  
In this regard, the veteran's service medical records contain 
absolutely no evidence of complaints, treatment or diagnosis 
of any psychiatric disorder, but the Board acknowledges that 
the veteran testified that he received no psychiatric 
treatment during service.  Nonetheless, the veteran did 
indicate at the time of a November 1963 service separation 
examination that he was not experiencing any nervous trouble 
of any sort, but more significantly, the psychiatric clinical 
evaluation performed at that time was normal.  The earliest 
indication of a diagnosed psychiatric disorder was at the 
time of March 1964 VA psychiatric disorder, when the veteran 
was diagnosed as having a depressive reaction.  However, 
since a depressive reaction is not shown during service, and 
there is no medical opinion of record relating the depressive 
reaction diagnosed in March 1964 to service, or any incident 
of service, the Board finds that service connection for a 
depressive reaction is not warranted.  


One of the purposes of the September 2002 VA examination was 
to determine the nature of the veteran's currently diagnosed 
psychiatric disorder and that following that examination, the 
diagnosis was undifferentiated-type schizophrenia.  The 
examiner also expressed an opinion that the depressive 
reaction noted on the VA examination performed in March 1964 
was unlikely to be an earlier manifestation of the psychosis 
further diagnosed in 1972.  The veteran has submitted no 
medical evidence which in any way suggests that the 
depressive reaction was related to the later diagnosed 
schizophrenia.  As such, service connection for a depressive 
reaction is not warranted.

As for whether the veteran's currently diagnosed 
schizophrenia is related to service, the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis reflective of schizophrenia during service, and 
the medical evidence clearly reflects that the veteran was 
first diagnosed as having schizophrenia in December 1972, 
more than one year following separation from service.  Since 
the veteran's schizophrenia was not manifested during 
service, or within one year of separation from service, and 
there is no medical evidence that in any way suggests that 
the veteran's schizophrenia, first diagnosed years following 
separation from service, is related to service, the Board 
concludes that service connection for schizophrenia is not 
warranted.

The veteran has also contended that he has PTSD as a result 
of a motor vehicle accident he sustained during service when 
he was involved in an accident while driving an ambulance in 
which two soldiers were injured and/or died.  Since this 
involves a noncombat stressful incident, as indicated above, 
the veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran's service medical records contain no evidence 
that he was involved in a motor vehicle accident during 
service in spite of the fact that the veteran has testified 
that he was seen in a hospital following the accident, 
although apparently not admitted, and reportedly was seen on 
sick call on more than one occasion from pertinent complaints 
following the accident.  While the veteran has consistently 
reported that he was involved in such an accident, and indeed 
submitted a statement from a service comrade which is to the 
effect that he recalled the veteran informing him of the 
accident while both were stationed in service, an attempt was 
made to verify whether such an accident occurred with the 
Department of the Army.  

An October 1993 statement from the U.S. Army & Joint Services 
Environmental Support Group indicated that it had no record 
of a vehicle accident involving the veteran occurring in 
Germany in 1963 that resulted in serious injuries to two 
other individuals.  As such, there is no official record of 
the motor vehicle accident related by the veteran as having 
actually occurred.

Nevertheless, the veteran's claim for service connection for 
PTSD turns not so much on whether the stressful incident 
related by the veteran actually occurred, but rather on the 
fact that the veteran is not shown to have PTSD, but rather 
has schizophrenia which is unrelated to service.  While the 
examiner who performed the September 2002 VA examination 
acknowledged that the veteran had been referred to a PTSD 
clinic for treatment and that a February 2005 VA medical 
record contains a diagnosis of PTSD, the admittance to a PTSD 
program does not conclusively demonstrate that the veteran 
has PTSD, and if so, that it is related to service.  The 
diagnosis of PTSD rendered in February 2005 is not supported 
by any rationale for concluding that the veteran has PTSD, 
nor is it related to any specific stressful event.  

The only other medical evidence which attempts to demonstrate 
that the veteran has PTSD as a result of the motor vehicle he 
reports he was involved in during service comes from a 
private physician, Dr. Jose A. Juarvez, who provided 
testimony before the RO in October 1995 that was to the 
effect that the diagnosis of a depressive reaction rendered 
following the March 1964 VA examination and the diagnosis of 
schizophrenia rendered by the Board of two psychiatrists 
following the April 1994 VA examinations were incorrect in 
that the veteran actually had PTSD.  However, the Board 
believes that Dr. Juarvez based his opinion on an incomplete 
or inaccurate record, and that as a result his opinion that 
the veteran had PTSD has no probative value.  

It is significant that Dr. Juarvez related that the veteran 
had not been hospitalized once in 30 years, while the record 
indicates that the veteran had been hospitalized on numerous 
occasions for treatment of schizophrenia, beginning in 
December 1972 for a period of 129 days.  Also noteworthy is 
the fact that the veteran's representative requested that the 
claims file be returned to the examiners who performed the 
April 1994 VA examination in order to more clearly review the 
schedular criteria for a diagnosis of PTSD and to consider 
Dr. Juarvez' opinion and the hearing testimony.  The RO did 
so, and in September 1996 those examiners specifically 
indicated that the veteran did not have PTSD and explained 
why the diagnosis of schizophrenia was a more tenable 
diagnosis.  

Similarly, the veteran was afforded an additional VA 
examination in September 2002 in which the veteran's claims 
file was thoroughly reviewed and following which the examiner 
specifically indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD, but rather had 
schizophrenia.  Given that the opinion of Dr. Juarvez 
presented at the time of the October 1995 VA examination was 
clearly based on an incomplete or inaccurate history of the 
veteran's psychiatric treatment following separation from 
service; the fact that the board of two psychiatrists who 
performed the April 1994 VA examination and re-reviewed the 
claims file in September 1996, as well as the examiner who 
performed the September 2002 VA examination unequivocally 
stated that the veteran did not have PTSD, but rather had 
schizophrenia, the Board finds that the weight of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

The record is replete with VA treatment records which reflect 
that the veteran has been treated for schizophrenia, 
beginning in 1972, and that he is currently receiving 
treatment for schizophrenia.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  
Therefore, the Board concludes that service connection for a 
psychiatric disorder, to include PTSD, is not established.



Back Disorder

Service connection for a back disorder is also not warranted.  
The veteran reports that he was seen for treatment of his 
back during service.  The veteran indicated that following 
the accident he was seen at a hospital, although he was not 
admitted for treatment.  The veteran did, however, relate 
that he was seen on sick call on more than one occasion, but 
his service medical records contain absolutely no reference 
to treatment for complaints of back pain.  Significantly, the 
physical examination performed in November 1963 in connection 
with the veteran's separation from service contains no 
pertinent abnormalities and the veteran reported no pertinent 
complaints on the Report of Medical History portion of the 
examination.  

However, it is extremely significant that in March 1964, 
approximately two months following separation from service, 
the veteran did not relate that he sustained any back injury 
at the time of the June 1963 motor vehicle accident he 
reports he was involved in, but rather stated that he injured 
his lower back when lifting a heavy object.  Significantly, 
following that examination, it was indicated that the 
orthopedic examination was essentially negative and no 
orthopedic condition was found.  Furthermore, the record does 
not reflect that the veteran was diagnosed as having any back 
disorder for many years following separation from service.  

The Board would also observe that there is only one medical 
opinion of record that even suggests that any back disorder 
first diagnosed following separation from service is in any 
way related to service, the December 1999 opinion from Dr. 
Garcia Cruz.  However, that opinion appears to be based 
solely on a recitation of the facts related by the veteran 
and Dr. Garcia Cruz was offered an opportunity by the Board 
in September 2002 and May 2003 to support his opinion with 
specific medical findings as opposed to a mere recitation of 
the veteran's own reported history.  However, no additional 
medical opinion was forthcoming.

As such, the Board finds that the absence of any indication 
of a back disorder during service, the lack of a diagnosis of 
back disorder at the time of the March 1964 VA examination 
and the fact that no back disorder was demonstrated for many 
years following the veteran's separation from service 
indicates that the preponderance of the evidence is against 
the veteran's claim.  The evidentiary gap in this case 
between active service and the earliest diagnosis of a back 
disorder essentially constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998); aff'd sub nom, Forshey V. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Therefore, the Board concludes that service connection for a 
back disorder is not warranted.  No back disorder was 
demonstrated during service, and no back disorder, including 
arthritis, was manifested within one year of separation from 
service.  Therefore, service connection must be denied.  


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.

Service connection for a back disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


